Citation Nr: 0411049	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from June 1966 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an August 2002 rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The RO denied service connection for 
post-traumatic stress disorder (PTSD), asbestosis, and traumatic 
arthritis.  


REMAND

The claims file contains a letter from the Social Security 
Administration (SSA), dated in December 2001, awarding the veteran 
disability benefits.  VA's duty to assist includes obtaining 
records from the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).

Accordingly, this case is REMANDED to the RO for the following 
development and consideration:  

1.  Obtain a copy of any decision of the SSA awarding the veteran 
disability benefits and copies of all medical records upon which 
that decision was based.  Once obtained, these records should be 
associated with the other evidence in the claims folder.

2.  Then readjudicate the claims in light of any additional 
evidence obtained.  If any benefit sought on appeal is not 
granted, send the veteran and his representative an appropriate 
supplemental statement of the case (SSOC) and give them time to 
respond before returning the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



